Appeal by the purchaser of real property sold in proceedings in bankruptcy of the two defendants from an order of the Supreme Court, Suffolk County, entered January 29, 1974, which denied his motion to cancel a proposed Sheriff’s sale of the property under an execution upon a money judgment in favor of plaintiff against the defendants. Pursuant to an order of this court, the appeal was reargued on October 30, 1974. The case is remitted to the Special Term for hearing and report on the following issues: (1) whether the bankrupts have been discharged; (2) whether plaintiff ever received a distribution from the bankrupts’ estates; (3) whether, when the subject property was sold by the referee in bankruptcy, it was sold subject to the lien of the judgment in issue; and (4) all other factors ■affecting the sale. In the meantime the appeal will be held in abeyance. Gulotta, P. J., Hopkins, Shapiro, Christ and Munder, JJ., concur.